Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 10/14/2021.
Response to Amendment
2.	Claim 1 has been amended to incorporate limitations of claim 3.
Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot based on the new grounds of rejection.
	The claim has been amended to include:
	at least one of the one or more parameter corresponding to the location of the user and indicating a limited geographic area that is defined by one or more of a center point and a radius, a pair of coordinates identifying diagonal corners of a rectangular area or a series of coordinates identifying vertices of a polygon
	Where the corresponding paragraph teaches:
	[0071] An action set 432 can be selected at least in part when the one of the location indicators stored in contextual state memory 430 matches the current location information of the personal audio system 400. Location information can include a specific geographic location that is defined by a geographic position such as, a street address, longitude and latitude coordinates, GPS coordinates, or in some other manner. A geographic position may include fine-grained information such as a floor or room number in a building. Location information can also include a limited geographic area that is defined, for example, by a center point and a radius, by a pair of coordinates identifying diagonal corners of a rectangular area, by a series of coordinates identifying vertices of a polygon, or in some other manner.

abstract: systems and methods for automated audio adjustment), comprising: 
receiving one or more context aware processing parameters, an ambient audio stream and a secondary audio stream, the context aware processing parameters comprising one or more parameters indicating a user's current contextual state, the one or more parameters including at least one parameter corresponding to a location or a situation of the user (abstract audio output; 8; 14: background noise; 15; 24; 25: contextual data; 28: ambient noise; 32:user preferences may also include data indicating a user’s preferred volume or audio adjustments for particular locations, events; 33 context and state provides place, situation); 
identifying, using one or more machine learning models one or more sound characteristics associated with the ambient audio stream (14 background noise, machine learning…may predict user preferences for various contexts; 24; 28: ambient); 
determining, using the one or more machine learning models, one or more actions to perform based, at least in part, on the one or more context aware processing parameters and one or more identified sound characteristics, the one or more actions comprising applying one or more audio processing parameters to the ambient audio stream, the secondary audio stream, or both the ambient audio stream and the secondary audio stream (abstract; 8: adjust volume, audio effects; 14-15; 18: equalizer levels may be changed; user profile - 21, 24; 28; 32-33; 44); and 
performing the one or more actions (abstract; 14-15; 28; 32-33; 44 -
abstract: systems and methods for automated audio adjustment; A processing system for automated audio adjustment may include a monitoring module to obtain contextual data of a listening environment; a user profile module to access a user profile of a listener; and an audio module to adjust an audio output characteristic based on the contextual data and the user profile, the audio output characteristic to be used in a media performance on a media playback device).
Rider does not specifically teach where Pretel teaches at least one of the one or more parameters corresponding to the location of the user and indicating a limited geographic area that is defined by one or more of a center point and a radius, a pair of coordinates identifying diagonal corners of a rectangular area or a series of coordinates identifying vertices of a polygon (47 center point, radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Pretel for an improved system allowing for the determination of the location, while still presenting a reasonable expectation of success.  

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Pretel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	Similar to the application at hand, Pretel teaches adapting or adjusting content to users based on geographic areas and topics of interest (0001).
	Pretel teaches:
[0047] At block 401, a selection of a geographic area of interest is received. Depending on the implementation, the selection of the geographic area of interest can correspond to a center point and a radius (2 miles, 5 miles, 10 miles, etc.), an indication of a polyline enclosing a polygon, the name of a neighborhood, city, or town, or any other predefined geographic area that corresponds to a shape on the digital map, a geographic area selected and shared by another user, or any other reference to a geographic area. 

	Where the reference is reasonably pertinent to the particular problem with which the applicant was concerned.  The claim and application discuss location (which is taught by Rider), and goes on to specify location just as a geographic area, defined by center point and radius (71: Location information can include a specific geographic location that is defined by a geographic position such as, a street address, longitude and latitude coordinates, GPS coordinates).  The teachings of Pretel would allow for the location/geographic area to be determined using center point and radius (47 – where the radius mileage presented are merely examples), and could be incorporated with Rider which already teaches the use of location.
	Therefore the claim is rejected over Rider and Pretel.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-3, 8-9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al (2016/0149547) in view of Pretel (2016/0004723).

Regarding claim 1 Rider et al (2016/0149547) teaches A method (abstract: systems and methods for automated audio adjustment), comprising: 
receiving one or more context aware processing parameters, an ambient audio stream and a secondary audio stream, the one or more context aware processing parameters comprising one or more parameters indicating a user's current contextual state, the one or more parameters including at least one parameter corresponding to a location or a situation of the user (abstract audio output; 8; 14: background noise; 15; 24; 25: contextual data; 28: ambient noise; 32:user preferences may also include data indicating a user’s preferred volume or audio adjustments for particular locations, events; 33 context and state provides place, situation); 
identifying, using one or more machine learning models one or more sound characteristics associated with the ambient audio stream (14 background noise, machine learning…may predict user preferences for various contexts; 24; 28: ambient); 
determining, using the one or more machine learning models, one or more actions to perform based, at least in part, on the one or more context aware processing parameters and one or more identified sound characteristics, the one or more actions comprising applying one or more audio processing parameters to the ambient audio stream, the secondary audio stream, or both the ambient audio stream and the secondary audio stream (abstract; 8: adjust volume, audio effects; 14-15; 18: equalizer levels may be changed; user profile - 21, 24; 28; 32-33; 44); and 
performing the one or more actions (abstract; 14-15; 28; 32-33; 44 -
abstract: systems and methods for automated audio adjustment; A processing system for automated audio adjustment may include a monitoring module to obtain contextual data of a listening environment; a user profile module to access a user profile of a listener; and an audio module to adjust an audio output characteristic based on the contextual data and the user profile, the audio output characteristic to be used in a media performance on a media playback device).
Rider does not specifically teach where Pretel teaches at least one of the one or more parameters corresponding to the location of the user and indicating a limited geographic area that is defined by one or more of a center point and a radius, a pair of 47 center point, radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Pretel for an improved system allowing for the determination of the location, while still presenting a reasonable expectation of success.  


Regarding claim 2 Rider teaches The method of claim 1, wherein the at least one parameter corresponds to the location of the user and indicates a room in which the user is currently located (19; 24; 28; 32-33: location, room).  

Regarding claim 8 Rider teaches The method of claim 1, wherein the one or more audio processing parameters correspond to one or more of filtering, equalization, compression, limiting, echo cancellation or noise reduction (8; 18 equalizer).  

Regarding claim 9 Rider teaches The method of claim 1, wherein the secondary audio stream includes audio from an application being executed by a local device (28; 34 audio from application of user device).  

Regarding claim 11 Rider teaches The method of claim 1, wherein the one or more actions correspond to personalized action sets for the user (abstract user profile, adjust audio output…based on user profile; 32-33).  

abstract; 21; 28; 32-33 – user profile, recognize certain situation or context (indication), which triggers associated action (specific audio adjustment)).  

Regarding claim 13 Rider teaches The method of claim 12, wherein the at least one indicator includes one or more of an ambient sound profile, context information or a strength of recommendation (abstract; 21; 28; 32-33).  

Regarding claim 14 Rider teaches The method of claim 13, further comprising retrieving the personalized action sets and the at least one indicator from a contextual state memory (abstract; 21; 28; 32-33).  

Regarding claim 15 Rider teaches The method of claim 1, further comprising receiving sensor data from at least one sensor, wherein determining the one or more actions to perform is based, at least in part, on the sensor data (9; 15; 25: sensors – audio adjustments based on sensor information).  

Regarding claim 17 Rider teaches The method of claim 1, wherein the at least one parameter corresponds to the situation of the user, further comprising determining, using the one or more machine learning models, that the one or more sound abstract; 8; 14-15; 18; 21, 24; 28; 32-33; 44 – determining user situation with associated context and ambient information; adjusting audio based on corresponding settings for situation using machine learning).  

Regarding claim 18 Rider teaches The method of claim 17, wherein the one or more machine learning models determine that the one or more sound characteristics associated with the ambient audio stream match an ambient sound profile corresponding to the situation of the user (abstract; 8; 14-15; 18; 21, 24; 28; 32-33; 44).  



7.	Claims 4-5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Pretel in further view of Nongpuir (9,813,810).

Regarding claim 4 Rider does not specifically teach where Nongpiur teaches The method of claim 1, wherein identifying the one or more sound characteristics associated with the ambient audio stream involves detecting a baby's cry (col 9 l. 6-26: neural network…sound recognition…categorizing…baby cry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate sound identification for ambient audio for an improved system 

Regarding claim 5 Rider and Nongpiur teach The method of claim 4, wherein the one or more actions involves reducing an amount of baby cries heard by the user (Rider 14; 28; 32-33; 37).  
Rejected for similar rationale and reasoning as claim 4

Regarding claim 19 Rider does not specifically teach where Nongpiur teaches The method of claim 18, wherein the situation of the user includes one or more of an airplane cabin situation, a dinner situation, a concert situation, a subway situation, an urban street situation, a siren situation or a crying baby situation.
Rejected for similar rationale and reasoning as claim 4.


8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Pretel in further view of Nongpuir (9,813,810) in further view of Isaac et al (2013/0142356).

Regarding claim 6 Rider does not specifically teach where Isaac teaches The method of claim 4, wherein the one or more actions involves adjusting a setting of at least one microphone (abstract; 2; 5; 6; 20-21; 44 – multiple mics, beamforming, filter to create nulls for other sounds).  

 
Regarding claim 7 Rider does not specifically teach where Isaac teaches The method of claim 6, wherein adjusting the setting of the at least one microphone involves initiating or modifying one or more beam forming parameters (abstract; 2; 5; 6; 20-21; 44).  
Rejected for similar rationale and reasoning as claim 6


9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Pretel in further view of Alsina et al (2016/0357509).

Regarding claim 10 Rider teaches audio from applications (11 music player; 15 watching television; 39 satellite radio), but does not specifically teach where Alsina teaches The method of claim 9, wherein the audio from the application corresponds to one or more of directions from a navigation app, music from a streaming music app, information from a self-guided audio tour app or a sportscaster describing a sporting event (12 music streaming application).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate audio output from specific apps presenting a reasonable .


10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Pretel in further view of Eggen et al (2008/0235018).

Regarding claim 16 Rider teaches identifying other people and making audio adjustments (25) but does not specifically teach where Eggen teaches The method of claim 1, further comprising extracting conversation data from an ambient audio stream stored in an audio snippet memory, wherein determining the one or more actions to perform is based, at least in part, on the conversation data (22 captures conversation; beam-forming).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Eggen for an improved system, allowing for the identification of additional audio components and corresponding adjustments for better output.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655